Citation Nr: 0532993	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1964 to February 
1967 and from February 1968 to October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida ,which reopened a previously denied 
claim for service connection for hearing loss and tinnitus, 
and denied service connection on the merits.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in June 2005.  The transcript is in the record.


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was 
denied by the RO in an unappealed rating decision of May 
1984.

2.  There has been evidence added to the record since that 
time which was not previously considered and raises a 
reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss and tinnitus are due to noise 
exposure in service.


CONCLUSIONS OF LAW

1.  The May 1984 decision denying service connection for 
hearing loss and tinnitus is final; new and material evidence 
has been submitted, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (2005).

2.  Bilateral hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter:  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  Because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it 
is unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Effect of prior denial

A review of the record reveals that the veteran's claim for 
service connection for hearing loss and tinnitus was 
originally denied by a May 1984 rating decision.  The RO 
reopened the claim by rating decision in October 2002.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

For applications received (as this was) on or after August 
29, 2001: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers; and material evidence 
means existing evidence that, by itself 
or when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the claim.  
New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156 (2005).

Evidence added to the record since the 1984 denial includes 
the veteran's testimony regarding his noise exposure in 
service, and an audiogram printout dated in June 2001 and 
bearing the comments (referring to a range of high puretone 
thresholds in both ears) "military," and "tinnitus."  The 
RO previously found, and the Board agrees, that the evidence 
is new and material and the claim should be reopened.


Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Benefit of the Doubt.--The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

The Secretary shall include in the regulations pertaining to 
service-connection of disabilities (1) additional provisions 
in effect requiring that in each case where a veteran is 
seeking service- connection for any disability due 
consideration shall be given to the  places, types, and 
circumstances of such veteran's service as shown by  such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence, 
and (2) the provisions required by section 5 of the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act.  
38 U.S.C.A. § 1154(a).

The veteran has adequately established both current 
disability and the occurrence of noise exposure in service.  
His testimony regarding exposure to aircraft noise was 
credible and consistent with his duties as an aircraft 
mechanic.  The remaining question is whether there is a 
connection between the exposure in service and the current 
disability.  

As well as the rather cryptic June 2001 audiogram printout, 
there are two medical opinions of record addressing the 
relationship, if any, between the veteran's noise exposure in 
service and his current hearing loss and tinnitus.  In the 
judgment of the undersigned, these opinions are in relative 
equipoise.  A VA examiner in October 1983 believed the 
disability was "probably secondary" to noise exposure in 
service.  A VA examiner in September 2002 believed otherwise.

Since the evidence is in equipoise, the benefit of the doubt 
doctrine is for application, and the claims may be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


